[Cite as Martin v. State, 2022-Ohio-2580.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

ISAIAH MARTIN,                                     :

                 Plaintiff-Appellant,              :
                                                            No. 110919
                 v.                                :

STATE OF OHIO,                                     :

                 Defendant-Appellee.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: July 28, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-926517


                                             Appearances:

                 Scott & Winters Law Firm, LLC, Joseph F. Scott, and
                 Ryan A. Winters, for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jillian Eckart, Assistant Prosecuting
                 Attorney, for appellee.
SEAN C. GALLAGHER, A.J.:

                  Plaintiff-appellant Isaiah1 Martin (“Martin”) appeals from the trial

court’s decision denying his motion for summary judgment and granting defendant-

appellee the state of Ohio’s (“the state’s”) motion for summary judgment on Martin’s

claim for wrongful imprisonment. Upon review, we affirm.

I.     Factual and Procedural History

                  On September 7, 2016, a prescheduled child-visitation exchange was

to occur at 8 p.m. between Mark D’Amore (“D’Amore”) and Amanda Reese

(“Reese”) in the parking lot of the Cleveland Division of Police - First District station.

Reese has two children with D’Amore, and they have a shared parenting agreement.

Because of the contentious relationship between D’Amore and Reese, they

conducted exchanges in the parking lot of the police station.2

                  On the evening of the exchange involved in this matter, D’Amore did

not appear on time for the child exchange. D’Amore and Reese exchanged multiple

hostile text and phone communications, though no explicit physical threats

occurred. At some point, Reese called Martin, whom she was dating, and relayed

the contents of the text messages D’Amore had been sending her. While on the

phone with Reese, Martin overheard an argument occurring between D’Amore and



       1   In the case caption for the lower court case, Martin’s first name is misspelled as
“Isaih.”

       2 D’Amore had previously been convicted of domestic violence against Reese, and
he also had prior convictions for vehicular assault and attempted drug possession. There
is no evidence of physical violence occurring at the child-visitation exchanges.
Reese once D’Amore arrived at the police station. Rather than contacting the police,

Martin proceeded to drive to the police station parking lot with a loaded gun.

               D’Amore had arrived on foot at the police station with the children,

D’Amore’s then-girlfriend Latasha Wisniewski (“Wisniewski”), and Wisniewski’s

teenage daughter shortly after 8:30 p.m. While D’Amore was saying goodbye to his

children, a verbal altercation between Wisniewski and Reese was occurring. At this

point, Martin pulled into the police station parking lot and D’Amore immediately

approached Martin’s truck. D’Amore was not armed. The undisputed evidence

showed that during the altercation, Martin shot D’Amore in the shoulder.

               The trial record contains differing accounts of exactly what occurred

during the confrontation. Some witnesses testified that D’Amore ran over to the

truck aggressively and challenged Martin to a fight. Other witnesses testified that

D’Amore calmly walked over to the truck and Martin immediately put a gun in

D’Amore’s face. D’Amore testified that when he walked up to Martin’s truck, Martin

said, “I told you I was going to put you in a body bag.” Martin testified that D’Amore

rushed his truck and said that he wanted to fight. No other witnesses could testify

as to what either man said during the encounter, although Wisniewski testified that

she told D’Amore to stop when he headed toward Martin’s truck because she

thought they were going to fight. Ultimately, Martin admitted that he shot D’Amore,

but he asserted that he did so in self-defense.

               Between 8:30 and 8:45 p.m., police officers, hearing yelling and

screaming outside, exited the police station and found Martin holding a gun and
calmly stating that he had shot D’Amore. Martin surrendered his gun to the police

immediately and was generally cooperative, telling police that D’Amore had come

after him and Martin was defending himself.

               In September 2016, Martin was charged in a six-count indictment

with attempted murder, two counts of felonious assault, two counts of endangering

children, and intimidation of a crime victim or witness in Cuyahoga C.P. No. CR-16-

609654-A. The attempted murder and felonious assault charges each carried one-

and three-year firearm specifications and weapons forfeiture specifications. The

criminal case proceeded to a bench trial, in which Martin asserted that he acted in

self-defense. On May 25, 2017, the criminal court found Martin not guilty of

attempted murder, endangering children, or intimidation. However, the court

found Martin guilty of two counts of aggravated assault as “lesser included” offenses

of felonious assault, along with the attendant one- and three-year firearm

specifications. The court rejected his claim of self-defense. The court announced its

verdict, in relevant part, as follows:

             So in reaching my verdict I have considered the affirmative
      defense of self-defense and the burden placed on the defense to prove
      by a preponderance of the evidence all three elements of that defense.

            Further, this Court has also considered Revised Code
      2901.05(B)(1), more commonly referred to as the Castle doctrine,
      which relieves the defendant’s burden to prove those three elements. I
      am aware of what the defendant must establish in order for that
      presumption to apply.

            Further, I am also aware that the presumption may not apply or
      that may be rebutted by [the] State of Ohio, which would then require
      the defense to establish all three elements of the affirmative defense.
             This Court, after careful and deliberate review of all of the
      evidence, finds that the State of Ohio has not presented evidence that
      rises to the acceptable legal standard of guilty beyond a reasonable
      doubt as to Counts Two and Three [the felonious assault charges.]

            This Court does find, however, that the State has presented
      evidence that rises to the legal standard of guilty beyond a reasonable
      doubt as to the lesser included offenses of aggravated assault, as
      defined in Revised Code 2903.12, with both the one and three-year
      firearm specifications.

Following merger, the court sentenced Martin to three years of imprisonment on the

firearm specifications to be served prior and consecutive to a one-year term of

community-control sanctions on the underlying aggravated assault conviction.

               Martin appealed, and this court reversed his conviction of aggravated

assault upon concluding that “when the trial court found Martin not guilty of

felonious assault, it could not, as a matter of law, find him guilty of aggravated

assault.”   State v. Martin, 2018-Ohio-1098, 109 N.E.3d 652, ¶ 14 (8th Dist.)

(“Martin I”). As observed in Martin I, instead of being a lesser-included offense of

felonious assault, “aggravated assault is an inferior degree of felonious assault

because its elements are identical to or contained within the offense of felonious

assault, coupled with the additional presence of one or both mitigating

circumstances of sudden passion or a sudden fit of rage brought on by serious

provocation occasioned by the victim.” Martin I at ¶ 8, citing State v. Searles, 8th

Dist. Cuyahoga No. 96549, 2011-Ohio-6275; see also State v. Deem, 40 Ohio St.3d

205, 210-211, 533 N.E.2d 294 (1988). Therefore, “a finding of not guilty of felonious

assault necessarily precludes a finding of guilty of aggravated assault as an inferior
offense of felonious assault.” Id. at ¶ 14.3 On remand to the trial court in the criminal

case, Martin’s conviction was vacated in accordance with this court’s mandate in

Martin I.4

               On December 12, 2019, Martin filed a civil complaint against the state

seeking a declaration that he was a wrongfully imprisoned individual as defined by

R.C. 2743.48(A), Ohio’s wrongful-imprisonment statute, and therefore entitled to

compensation. The state filed its answer on January 8, 2020. Thereafter, the parties

filed competing motions for summary judgment. Following a hearing, the trial court

entered a journal entry on July 1, 2021, denying Martin’s motion for summary

judgment and permitting the parties to file additional briefing on the state’s motion

for summary judgment. Supplemental briefing was filed by the parties. The state

argued that summary judgment was warranted in its favor because Martin could not

demonstrate by a preponderance of the evidence his actual innocence as required

under R.C. 2743.48(A)(5) for his wrongful-imprisonment claim. Martin maintained

that he was actually innocent and that the record demonstrated genuine issues of

material fact as to whether he acted in self-defense.




      3   The Martin I Court also indicated that “[t]he trial court * * * did not discuss
provocation sufficient to demonstrate * * * that it considered aggravated assault as an
inferior offense and merely used imprecise wording.” Id. at ¶ 12.

      4 We note that Martin was not acquitted by reason of self-defense and, instead, had

his conviction vacated for legal error. The court in Martin I did not consider Martin’s
self-defense claim because it resolved the appeal on other grounds. The rejection of his
self-defense claim in his criminal trial does not preclude him from asserting that claim in
support of his wrongful-imprisonment action.
              On September 20, 2021, the trial court granted the state’s motion for

summary judgment. In its corresponding opinion, the trial court found that Martin

could not satisfy his burden under R.C. 2743.48(A)(5) of establishing his actual

innocence, stating in relevant part:

             Here, Plaintiff cannot sustain his burden [to show actual
      innocence]. There is no dispute that Plaintiff pulled out a gun and shot
      the victim. It [is] clear from the record that the trial court delivered its
      verdict by mistakenly considering aggravated assault as a lesser-
      included offense, rather than an inferior offense. In the criminal case,
      the legal and technical result of this error caused the conviction to be
      vacated. While this Court understands the Eighth District’s opinion
      that a criminal conviction for aggravated assault cannot legally be
      sustained after a finding of not guilty on a charge of felonious assault,
      the evidence nevertheless establishes Plaintiff’s criminal conduct, and
      the trial court’s finding of criminal culpability and rejection of his self-
      defense argument.

              The ultimate criminal disposition for the legal and procedural
      posture of the underlying criminal case does not negate the factual
      findings as applied in this civil matter. * * * [T]he facts adduced at trial
      still remain the facts of the case. The Plaintiff admitted at trial that he
      shot the victim. Moreover, Plaintiff has not claimed actual innocence in
      his affidavit, briefing, or at oral argument in support of his civil action.
      After review of the record, this Court agrees with the trial court that
      based on the facts of the case, the Plaintiff cannot avail himself of [the]
      self-defense protection, and, in very least, committed the crime of
      aggravated assault.

             Therefore, Plaintiff cannot establish actual innocence, and finds
      that [the] Plaintiff’s claim must fail. * * *

              On October 19, 2021, Martin filed a timely notice of appeal.

II.   Assignments of Error

              Martin presents the following assignments of error for our review:

      I. The trial court erred when [it] failed to conduct an independent
      review of the facts, but rather relied solely upon the prior
       determinations in the criminal proceeding, when ruling on the parties’
       cross-motions for summary judgment.

       II. The trial court erred when it relied upon the prior determinations of
       fact in the criminal proceeding as if those findings were to be given
       preclusive effect.

       III. The trial court erred in granting Defendant-Appellee’s motion for
       summary judgment where genuine issues of material fact remained to
       be determined at trial.

III.   Legal Analysis

               We begin with a brief overview of both the summary judgment

standard and Ohio’s wrongful imprisonment statute.

               Appellate review of summary judgment is de novo and is governed by

the standard set forth in Civ.R. 56. See State ex rel. Awms Water Solutions v. Mertz,

162 Ohio St.3d 400, 2020-Ohio-5482, 165 N.E.3d 1167, ¶ 23. “Under Civ.R. 56(C),

summary judgment is appropriate when (1) there is no genuine issue of material

fact, (2) the moving party is entitled to judgment as a matter of law, and (3) it

appears after construing the evidence most strongly in the nonmoving party's favor

that reasonable minds can come to but one conclusion.” Mertz at ¶ 23.

               “Actions against the state for wrongful imprisonment are governed by

R.C. 2743.48, which places the burden on a claimant to prove by a preponderance

of the evidence that he or she meets the definition of a ‘wrongfully imprisoned

individual.’” Bundy v. State, 143 Ohio St.3d 237, 2015-Ohio-2138, 36 N.E.3d 158,

¶ 15, quoting Doss v. State, 135 Ohio St.3d 211, 2012-Ohio-5678, 985 N.E.2d 1229,

paragraph one of the syllabus. To be deemed a wrongfully imprisoned individual,
the claimant must satisfy each of the five requirements of R.C. 2743.48(A). See

Bundy at ¶ 15. If a common pleas court determines all five requirements are satisfied

and declares the claimant is therefore a wrongfully imprisoned individual, then the

claimant is entitled to pursue an action in the Court of Claims against the state for

monetary compensation. Id. at ¶ 16.

                The terms of eligibility and the relief provided in R.C. 2743.48

demonstrate that the state’s liability is “narrow in that only a very limited class of

individuals can meet the five simple but strict requirements of R.C. 2743.48(A).”

Bundy at ¶ 17. “The wrongful imprisonment statutes were intended to compensate

the innocent for wrongful imprisonment. They were never intended, however, to

compensate those who had merely avoided criminal liability.” Chandler v. State, 95

Ohio App.3d 142, 147-148, 641 N.E.2d 1382 (8th Dist.1994), citing Walden v. State,

47 Ohio St.3d 47, 52, 547 N.E.2d 962 (1989).5 As stated in Doss, “[n]ot every person

who is released from prison because of a successful appeal is entitled to

compensation.” Id. at ¶ 22.




       5 In Walden, the Supreme Court of Ohio determined that a person who is acquitted

by reason of self-defense may seek statutory compensation for wrongful imprisonment,
but that the judgment of acquittal is not to be given preclusive effect in a proceeding under
R.C. 2305.02. Walden at paragraphs one and two of the syllabus. The Supreme Court
recognized that “[i]n enacting R.C. 2305.02, the General Assembly intended that the court
of common pleas actively separate those who were wrongfully imprisoned from those who
have merely avoided criminal liability.” Walden at 52.
A. The Trial Court’s Independent Review

               We will address Martin’s first and second assignments of error

together.6 In his first assignment of error, Martin argues the trial court erred by

failing to conduct an independent review of the evidence presented in the civil

wrongful-imprisonment action and by relying solely upon the prior factual

determinations in the criminal trial proceeding. In his second assignment of error,

Martin argues that the trial court erred by relying on the findings made in the

criminal trial proceeding as if those findings were to be given preclusive effect. More

specifically, Martin asserts that the trial court relied solely upon the rejection of his

self-defense claim in the criminal trial as the basis for rejecting his self-defense claim

in the civil matter. Martin generally asserts that the summary-judgment record

contains clear evidence supporting his claim of self-defense, thereby creating a

genuine issue of material fact such that summary judgment in the state’s favor was

inappropriate.

               We agree with Martin’s statement that the judgment of a criminal

court is not to be given preclusive effect to a wrongful imprisonment claim under

R.C. 2743.48. See Walden at 52. However, the record does not support Martin’s

assertions that the trial court failed to conduct any independent review of the facts

and treated the findings of the trial court in the criminal case as preclusive. The trial


      6 We recognize that our review on summary judgment is de novo and that we apply
the same standard under Civ.R. 56(C). However, “[Civ.R. 56(C)] mandates that the trial
court make the initial determination whether to award summary judgment; the trial
court’s function cannot be replaced by an ‘independent’ review of an appellate court.”
Murphy v. Reynoldsburg, 65 Ohio St.3d 356, 360, 604 N.E.2d 138 (1992).
court’s opinion reflects that it reviewed the record and considered the facts of the

underlying incident as they related to Martin’s inability to sustain his burden of

affirmatively establishing his innocence. The trial court properly understood from

the Martin I decision that Martin’s conviction for aggravated assault could not be

legally sustained, but the court found that “the evidence nevertheless establishes

Plaintiff’s criminal conduct, and the trial court’s finding of criminal culpability and

rejection of his self-defense argument.” While the record reflects that the trial

court’s opinion did not contain an in-depth analysis of Martin’s self-defense claim,

it was not required to contain such an analysis. See Maddox v. E. Cleveland, 8th

Dist. Cuyahoga No. 96390, 2012-Ohio-9, ¶ 23; Civ.R. 52. The trial court’s opinion

makes clear that upon its own “review of the record,” it determined “based on the

facts of the case, [Martin] cannot avail himself of [the] self-defense protection, and,

in the very least, committed the crime of aggravated assault.” Accordingly, Martin’s

first and second assignments of error are overruled.

B. The Summary Judgment Ruling

               In his third assignment of error, Martin argues the trial court erred

by granting the state’s motion for summary judgment where genuine issues of

material fact remained to be determined at trial. Specifically, Martin argues that the

trial court ignored the holding in Martin I, vacating his aggravated assault

convictions, when it found that Martin, “in the very least, committed the crime of

aggravated assault.” Martin also reiterates his assertions that the trial court failed

to properly consider his claim of self-defense and that the summary-judgment
record precluded a finding that Martin was guilty of aggravated assault as a matter

of law.

               In this wrongful-imprisonment action, the parties agree that the first

four requirements of R.C. 2743.48(A) are satisfied.        This appeal is primarily

concerned with the “actual innocence” standard set forth under R.C. 2743.48(A)(5),

which requires the claimant to prove that “the offense of which the individual was

found guilty, including all lesser-included offenses, was not committed by the

individual or that no offense was committed by any person.”7 The claimant bears

the burden of affirmatively proving by a preponderance of the evidence his actual

innocence of the crimes for which he was convicted and all lesser-included offenses.

Ellis v. State, 64 Ohio St.3d 391, 393, 596 N.E.2d 428 (1992); see also Doss, 135 Ohio

St.3d 211, 2012-Ohio-5678, 985 N.E.2d 1229, at ¶ 20.

               Martin was charged with felonious assault and found guilty of

aggravated assault. He does not dispute that he shot D’Amore, and he does not make

any argument that the state failed to present evidence of the crime of which he was

found guilty. However, he has consistently maintained that he is actually innocent

because he was acting in self-defense. Therefore, relative to this action, for Martin

to establish that he was wrongfully imprisoned, he must prove by a preponderance




      7  R.C. 2743.48(A)(5) also references a violation of the Brady rule; however, no
Brady violation occurred in this case. See Brady v. Maryland, 373 U.S. 83, 87, 83 S.Ct.
1194, 10 L.E.2d 215 (1963).
of the evidence that he has a valid self-defense claim. See Ellis, 64 Ohio St.3d at 395,

596 N.E.2d 428.

               To establish self-defense, Martin must prove the following elements:

“(1) that the defendant was not at fault in creating the situation giving rise to the

affray; (2) that the defendant had a bona fide belief that he was in imminent danger

of death or great bodily harm and that his only means of escape from such danger

was the use of such force; and (3) that the defendant did not violate any duty to

retreat or avoid the danger.” State v. Barnes, 94 Ohio St.3d 21, 24, 759 N.E.2d 1240

(2002), citing State v. Robbins, 58 Ohio St.2d 74, 388 N.E.2d 755 (1979), paragraph

two of the syllabus.     The state argues that Martin is unable to satisfy the

requirements for self-defense because he was at fault in creating the situation giving

rise to the affray — or at a minimum escalated the situation — and because he did

not have a bona fide belief of imminent danger of death or great bodily harm.

               With respect to the first requirement of a self-defense claim, the state

argues that Martin created the confrontation when, without attempting to call 911

or seek assistance from police, he drove directly to the scene of the child-custody

exchange and brandished a weapon at D’Amore. Martin’s position is that D’Amore

created the situation giving rise to the affray by charging his vehicle, threatening him

to a fight, and reaching into his car and attempting to gain control of the gun.

               With respect to the second requirement of a self-defense claim, the

state argues that Martin could not have had a bona fide belief that he was in

imminent danger because D’Amore was unarmed and Martin was in a large truck.
The state also argues that Martin could have escaped the scene without the use of

deadly force by exiting the parking lot or by rolling up his window and locking the

door. Further, the state points to Reese’s testimony that D’Amore was not known to

carry a gun and that the child-custody exchanges had taken place in the police

station parking lot for over a year and there had never been acts of physical violence.

Martin’s position is that he did not know D’Amore was unarmed, he knew that

D’Amore had a history of violence and aggression, D’Amore was charging his vehicle

aggressively, and based on the layout of the parking lot and D’Amore’s position

relative to Martin’s truck, he could not have exited the parking lot.8

               We agree with the trial court that “based on the facts of the case,

[Martin] cannot avail himself of [the] self-defense protection * * *.” The record

shows that rather than contacting the nearby police for help, Martin, who was aware

of the verbal confrontation that was occurring, drove directly to the police station

parking lot in his pickup truck with a loaded gun and shot D-Amore, who was

unarmed and approached on foot. The shooting occurred in the presence of the

children with whom Martin was purportedly “concerned” and during a child-

visitation exchange that had occurred for over a year without any physical violence.

Reasonable minds could only conclude that Martin was not acting in self-defense.

               “‘Ohio courts have long recognized that a person cannot provoke

assault or voluntarily enter an encounter and then claim a right of self-defense.’”



      8 Martin also referenced Ohio’s Castle doctrine, R.C. 2901.05(B)(2), and
maintained that he had no duty to retreat
State v. Sekic, 8th Dist. Cuyahoga No. 95633, 2011-Ohio-3978, ¶ 14, quoting State

v. Nichols, 4th Dist. Scioto No. 01CA2775, 2002 Ohio App. LEXIS 329, 8 (Jan. 22,

2002); see also State v. Walker, 8th Dist. Cuyahoga No. 109328, 2021-Ohio-2037,

¶ 19 (“[g]enerally, a defendant, having willingly advanced toward a volatile situation

cannot rely on the affirmative defense of self-defense”), citing Sekic at ¶ 15; State v.

Gaston, 8th Dist. Cuyahoga No. 98904, 2013-Ohio-2331 (even if the defendant is

not the immediate aggressor, that person cannot provoke an assault or voluntarily

enter an encounter and then claim a right of self-defense after the victim predictably

attacks).

               Further, even if D’Amore is considered the initial aggressor, there are

“‘limitations to the application of self-defense,’ and the defense ‘is not available

unless’ there is evidence demonstrating ‘that the force used to repel the danger was

not more than the situation reasonably demanded.’” State v. Zafar, 10th Dist.

Franklin No. 19AP-255, 2020-Ohio-3341, ¶ 52-53, quoting State v. Johnson, 6th

Dist. Lucas No. L-08-1325, 2009-Ohio-3500, ¶ 12. It has therefore been concluded

that “‘the force used to defend must be objectively necessary and reasonable under

the facts and circumstances of the case and in view of the danger apprehended.’” Id.,

quoting Johnson and Martin v. Cent. Ohio Transit Auth., 70 Ohio App.3d 83, 93,

590 N.E.2d 411 (10th Dist.1990). Self-defense is not justified when an offender uses

“a greater degree of force than is necessary under all the circumstances.” Id., citing

Johnson and State v. McLeod, 82 Ohio App. 155, 157, 80 N.E.2d 699 (9th Dist.1948).
              In this case, Martin cannot prove his actual innocence by a

preponderance of the evidence and no genuine issue of material fact exists as to

whether Martin was acting in self-defense. Reasonable minds could only conclude

that Martin voluntarily entered the encounter by proceeding to the police station

parking lot and that he exceeded the force reasonably necessary for self-defense by

using a deadly weapon. Martin is unable to show that he was not at fault in creating

the situation giving rise to the affray or that he had a bona fide belief that he was

imminent danger of death or great bodily harm and that his only means of escape

from such danger was with the use of deadly force.

              Accordingly, we conclude the state is entitled to summary judgment

in its favor. Martin’s third assignment of error is overruled. We find no merit to any

other arguments raised.

              Judgment affirmed.

It is ordered that appellee recover from appellant costs herein taxed.

The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



____________________________________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

EMANUELLA D. GROVES, J., CONCURS;
MARY EILEEN KILBANE, J., DISSENTS (WITH SEPARATE OPINION)


MARY EILEEN KILBANE, J., DISSENTING:

               I respectfully dissent from the majority opinion and would reverse the

trial court’s decision granting the state’s motion for summary judgment. Because I

believe a genuine issue of material fact exists as to whether Martin was acting in self-

defense, I would reverse and remand the case.

               While Martin must establish that he has a valid self-defense claim to

establish that he was wrongfully imprisoned, this requirement does not negate the

burdens under Civ.R. 56. This appeal is concerned with whether the state is entitled

to summary judgment as a matter of law. Under Civ.R. 56, summary judgment is

appropriate when no genuine issue exists as to any material fact and, viewing the

evidence most strongly in favor of the nonmoving party, reasonable minds can only

reach one conclusion that is adverse to the nonmoving party, entitling the moving

party to judgment as a matter of law. On a motion for summary judgment, the

moving party carries an initial burden of identifying specific facts in the record that
demonstrate their entitlement to summary judgment. Dresher v. Burt, 75 Ohio

St.3d 280, 292-293, 662 N.E.2d 264 (1996).

               Construing the evidence most strongly in favor of Martin, I believe a

genuine issue of material fact exists as to whether Martin was acting in self-defense.

With respect to the first requirement of a self-defense claim, the state argues that

Martin created the confrontation when, without attempting to call 911 or seek

assistance from police, he drove to the scene of the exchange and brandished a

weapon. Martin argues, however, that D’Amore created the situation giving rise to

the affray by charging Martin’s vehicle, threatening him to a fight, and reaching into

his car and attempting to swat his gun away. With respect to the second requirement

of a self-defense claim, the state argues that Martin could not have had a bona fide

belief that he was in danger because D’Amore was unarmed and Martin was in a

large truck. Martin’s position, however, is that he did not know D’Amore was

unarmed, he knew that D’Amore had a history of violence and aggression, D’Amore

was charging Martin’s vehicle aggressively, and Martin was unable to exit the

situation. Finally, with respect to the third requirement of a self-defense claim, the

parties do not dispute that Martin did not violate any duty to retreat or avoid the

danger.

               Having reviewed the evidence in this case, I would not find that the

state satisfied its Civ.R. 56 burden. Because I believe that a genuine issue of material

fact exists as to whether Martin was acting in self-defense, I would reverse the trial
court’s decision granting the state’s motion for summary judgment and remand the

case.

             For these reasons, I respectfully dissent.